                           Case
                          Case  1:17-cr-00232-EGS
                           Case1:17-cr-00232-EGS   Document
                                1:17-cr-00232-EGS Document  226-3
                                                   Document189-1   Filed
                                                            198-8 Filed  06/17/20
                                                                   Filed04/30/20   Page
                                                                         05/07/20 Page  1
                                                                                        2 of
                                                                                   Page10 of 3
                                                                                             4
                                                                                             12



      ...                  .....                                               ,,_......_
     4-Jan-17   2:11 PM     Strzok              Hey if you havent closed     don't do it yet
     4-Jan-17   2:12 PM     Strzok              Sorry, RAZOR
     4-Jan-17   2:14 PM                         Hey if you havent closed RAZOR, don't do so yet
     4-Jan-17   2:15 PM                         Okay
     4-Jan-17   2:15 PM
     4-Jan-17   2:15 PM
     4-Jan-17   2:15 PM

                                                Still open and I'm still listed as the Case Manager (had to double check)
     4-Jan-17   2:17 PM
     4-Jan-17   2:18 PM                           r. I couldn't raise    earlier. Pis keep it open for now
     4-Jan-17   2:17 PM
                                                Razor still open. :@> but serendipitously good, I guess. You want those
     4-Jan-17   2:19 PM     Strzok     Page
     4-Jan-17   2:19 PM      Page     Strzok     hew.
     4-Jan-17   2:20 PM      Page     Strzok    But yeah, that's amazing that he is still open. Good, I guess.
                                                Yeah, our utter incompetence actually helps us. 20% of the time, I'm
     4-Jan-17   2:20 PM     Strzok     Page     guessing:)
     4-Jan-17   2:21 PM               Strzok

                                                Just need to relay to him not to close RAZOR yet. I talked with
     4-Jan-17   2:21 PM
     4-Jan-17   2:22 PM                         Oh,OK
     4-Jan-17   2:22 PM               Strzok    What's up?
                                                Need to decide what to do with him w/r/t the
     4-Jan-17   2:22 PM     Strzok
     4-Jan-17   2:22 PM     Strzok

                                                                                            Did DD send that material over?
     4-Jan-17   2:23 PM               Strzok
                                                              has been handling RAZOR's closure - do you want me to reach
     4-Jan-17   2:23 PM               Strzok    out to him?


SUBJECT TO PROTECTIVE ORDER                                                                                       DOJSCO • 700023473
                            Case
                           Case  1:17-cr-00232-EGS
                            Case1:17-cr-00232-EGS   Document
                                 1:17-cr-00232-EGS Document  226-3
                                                    Document189-1   Filed
                                                             198-8 Filed  06/17/20
                                                                    Filed04/30/20   Page
                                                                          05/07/20 Page  2
                                                                                         3 of
                                                                                    Page11 of 3
                                                                                              4
                                                                                              12


     4-Jan-17    2:24 PM                         Yes
     4-Jan-17    2:24 PM                         Will do
     4-Jan-17    2:24 PM                         Hey don't close RAZOR
     4-Jan-17    2:24 PM                         actually, just got him on Lyne
     4-Jan-17    2:24 PM                         Has he been doing the bulk of the work on him?>
     4-Jan-17    2:25 PM                         He's been doin some of the stuff more recently

                                                 Actually, his green bubble just turned yellow, pis do try and reach him
     4-Jan-17    2:25 PM
     4-Jan-17    2:25 PM                         Will do
     4-Jan-17    2:27 PM                         ok
     4-Jan-17    2:28 PM                         should I be concerned?
     4-Jan-17    2:28 PM                         Possibly. Will know more in a bit
     4-Jan-17    2:29 PM                         1'11 lync you in 10-15
     4-Jan-17    2:29 PM                         ok

     4-Jan-17    3:59 PM
     4-Jan-17    3:59 PM

     4-Jan-17    3:59 PM
     4-Jan-17    3:59 PM
     4-Jan-17    3:59 PM
     4-Jan-17    4:00 PM
     4-Jan-17    4:08 PM



                                                 We'll see, about Bill. He was pretty adamant about what Andy it said with
                                                 regard to that. And he mentioned on Saturday that he had several
     23-Jan-17   6:37 AM     Strzok     Page     conversations
                                                 with Andy. Bill sense with it and he wanted to know why we had to go
                                                 aggressively doing these things, openly. I worry Bill isn 't getting the
     23-Jan-17   6:37 AM     Strzok     Page     underlying d
     23-Jan-17   6:37 AM     Strzok     Page     istinction that I think is clear. But maybe I'm wrong.



SUBJECT TO PROTECTIVE ORDER                                                                                          DOJSCO • 700023474
                             Case
                            Case  1:17-cr-00232-EGS
                             Case1:17-cr-00232-EGS   Document
                                  1:17-cr-00232-EGS Document  226-3
                                                     Document189-1   Filed
                                                              198-8 Filed  06/17/20
                                                                     Filed04/30/20   Page
                                                                           05/07/20 Page  3
                                                                                          4 of
                                                                                     Page12 of 3
                                                                                               4
                                                                                               12



                                                  Hi - sorry I missed you yesterday. About to email you questions for Andy to
                                                  think about in advance of his call with Flynn. I'm sure he's thought of
                                                  them already, but just in case
     24-Jan-17   6:46AM       Strzok


     24-Jan-17   9:27 AM      Strzok     Page     @@@@ Bill just told          and me that he brought up - again, th
     24-Jan-17   9:27 AM      Strzok     Page     is time in front of D             . Didn 't know he was going to d
     24-Jan-17   9:27 AM      Strzok     Page     o that.
     24-Jan-17   9:29 AM       Page     Strzok    Yeah, dd is frustrated. Going into mtg.
     24-Jan-17   9:29 AM       Page     Strzok    Don 't repeat
                                                  I won 't. Bill said D started going one way and DD cut him off. I'd be
     24-Jan-17   9:30AM       Strzok     Page     frustrated too

                                                  This document pisses me off.? You didn't even attempt to make this
     10-Feb-17   5:37 PM       Page     Strzok    cogent and readable.? This is lazv work on your part.
                                                  Lisa, you didnt see it before my edits that went into what I sent you. I was
                                                  1) trying to completely re-write the thing so as to save-oice and 2)
                                                  get it out to you for general review and comment in anticipation of
                                                  needing it soon. I greatly appreciate your time in reviewing and your
     10-Feb-17   10:10 PM     Strzok     Page     edits. I incorporated them. Thank you.
     10-Feb-17   10:11 PM     Strzok     Page     shoudl say 1) trying to not completely re-write....
     10-Feb-17   10:11 PM     Strzok     Page     should
     10-Feb-17   10:11 PM     Strzok     Page     f*ck.
     10-Feb-17   10:11 PM     Strzok     Page     I did the edits better than I'm IMing




SUBJECT TO PROTECTIVE ORDER                                                                                         DOJSCO • 700023475
